Citation Nr: 1440351	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left foot injury.
	

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In a January 1974 rating decision, the RO denied service connection for residuals of a left foot injury; the Veteran did not appeal.

2.  The evidence received since the January 1974 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a left foot injury, and does not raise a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1974 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a left foot injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A January 2009 letter discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was informed that his claim for residuals of a left foot injury had been previously denied, and that new and material evidence was necessary to reopen these claims.  He was advised of the bases for the previous denials and instructed that any evidence he submitted must be new and related to the bases for the previous denials.  He was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters advised the Veteran of the status of his claim.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA records have been obtained and associated with the record.  A VA examination was conducted in December 2011, during the pendency of this appeal.  The Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Moreover, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  Thus, even if the VA examination was inadequate in some way, any such inadequacies are moot as the Board finds below that new and material evidence has not been received to reopen the claim.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In January 1974, the RO denied service connection for residuals of a left foot injury.  It noted that the Veteran had sprained ligaments of the first left metatarsophalangeal joint in 1973 and was treated with a cast.  It determined that no residuals were shown in service or at discharge, and that the current examination revealed normal flexion and extension with no swelling or muscular atrophy.  
At the time of the January 1974 rating decision, the record contained the Veteran's service treatment records.  They indicate that the Veteran was noted to have pes planus on enlistment examination in July 1972.  The Veteran was seen in April 1973 at a Naval hospital orthopedic clinic.  The provider noted that the Veteran was three or four weeks post left foot injury and was initially tender over the first metatarsophalangeal joint and dorsum of the foot.  In May 1973, the Veteran requested that his cast be removed.  He complained of pain in his left foot and heel.  He also indicated that the cast irritated and rubbed his foot.  The cast was removed.  At that time, X-rays were within normal limits.  
Also of record was the report of a January 1974 VA examination.  The examiner indicated that the Veteran's feet were normal.  
The Veteran sought to reopen his claim in December 2008.  Evidence added to the record since the January 1974 rating decision includes VA treatment records.  They reflect generalized complaints of musculoskeletal pain and specific complaints regarding other joints, but no diagnosis specifically referable to the Veteran's left foot.
On VA general medical examination in January 2007, the Veteran reported constant swelling and pain in both feet.  Physical examination revealed normal appearance without heat, redness, swelling, or tenderness.  There was no edema of the lower extremities.  Range of motion of both ankles was full. There were calluses and sores on both feet indicating chronic use.  The diagnosis was bilateral foot pain with normal examination.  
On VA examination in December 2011, the examiner acknowledged a history of non-specific injury of the left foot in 1973, and the Veteran's report of numbness in the left foot.  He indicated that there was no supporting evidence in the service treatment records or VA records for a chronic left foot condition related to the left foot injury in 1973.  He indicated that there was no evidence of a left foot injury on examination, with the only finding being absence of light touch, which applied to both feet and legs in a stocking distribution.  He indicated that this symptom bore no relationship to the left foot injury in 1973.
As discussed, service connection for residuals of a left foot injury was denied in January 1974 because although the Veteran was treated for sprained ligaments during service, there were no residuals shown in service or at discharge, and there was no evidence of a current diagnosis.  Since the January 1974 rating decision, no new evidence demonstrating a current residuals of the in-service injury has been added to the record.  The Board thus finds that the critical defect existing at the time of the January 1974 rating decision, namely a current diagnosis related to service, has not been cured, and the claim of entitlement to service connection for residuals of a left foot injury may not be reopened.  


ORDER

New and material evidence having not been received, the petition to reopen the claim of entitlement to service connection for residuals of a left foot injury is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


